Title: Memorandum Concerning Negotiations with the Emperor of Morocco, 3 December 1789
From: Adams, John
To: 



3 Dec. 1789

On the 28th. Day of June 1786 Mr. Barclay concluded a Treaty with the Emperor of Morocco.—
On the 1st and 25th. Days of January 1787 the said Treaty was conditionally ratified by Mr. Adams and Mr. Jefferson,—under whose Direction the Negociations for it were placed by Congress, and conducted by Mr. Barclay.—
On the 18th. Day of July 1787 the said Treaty was finally ratified by Congress.—
On the 23d. Day of July 1787 Congress wrote a Letter to the Emperor, and transmitted it together with their Ratification to Mr. Jefferson; and Mr. Jay wrote at the same Time to Tahar Fennish the Emperor’s Minister, thanking him for his Civilities to Mr. Barclay &c:—
Mr. Barclay before he left Morocco, appointed Don Francisco Chiappe Agent at Morocco, Don Joseph Chiappe at Mogadore, and Don Gulielmo Chiappe at Tangier, subject to the Pleasure of Congress.—
On the 23d. of July 1787 Congress confirmed these appointments.—
On the 24th of July 1787 Mr. Jay wrote to Mr. Jefferson, informing him that it was the Pleasure of Congress, that their Ministers at Versailles and London should regularly correspond with those Agents.—
On the 26th. July 1787 Mr. Jay wrote in like manner to Mr. Carmichael.—
Mr. Jefferson enclosed among other Papers in his Letter of 23d. May 1788, a Copy of a Declaration of 23d. February 1788 of the Emperor in Favor of the Americans, distinguishing between the English and them, and granting them for three Years the Privilege of paying in his Ports only 5 percent Duty on the Importation of their Merchandizes. These Papers arrived the 31st. of July, and were communicated to Congress the 1st. August 1788.—
On the 29th. May 1788 Mr. Jay received a Letter from Mr. Barclay, dated 27th. of same Month, mentioning his having received the like Intelligence from Joseph Chiappe; and on the same day Mr. Jay communicated it to Congress.—
In a letter of the 5th. November 1788, which arrived in May 1789, Mr. Charmichael transmitted the following papers, Vizt.
Copies of two Letters from Francisco Chiappe to him of 20th. August and 5th. October 1788, conveying the Emperor’s Assurances of Amity &c.—
A Letter from Francisco Chiappe to the President of Congress of 20th. August 1788, informing that his Letter of 23d. July 1787 and the Ratification of the Treaty had been received by the Emperor of Morocco.—
A Letter from the Emperor of Morocco to Congress of 17th.—August 1788, enclosing Copies of Letters he had written to the Bashas of Tunis and Tripoli in Favor of the United States.—
On the 20th. July 1789 Mr. Jay received a letter from Mr. Barclay of that Date, mentioning that the present would be a favorable juncture to attempt to form Treaties with the Porte, Algiers, Tunis and Tripoli, and enclosing the following Papers, Vizt.
A letter to him from Joseph Chiappe of 28th. March 1789 complaining of his silence, and mentioning the commercial a Advantages the Americans enjoy in the Emperor’s Dominions.—
Copy of a Letter from Francisco to Joseph Chiappe of 12th. February, together with Joseph’s Answer of 24th. February 1789, respecting the Indulgence granted for three years by the Emperor to such Americans as trade to his Ports, of only paying half Duties on their Importations.—
Two Letters from Guiseppe Chiappe of 25th. April and 18th. July 1789 to the President of Congress, complaining of no late Advices having been received from the United States, intimating the Expediency of more Attention, stating the Case of Captain Proctor, who had been taken by the Emperor’s Cruisers, and released by his Majestys Orders, and mentioning the Emperor’s Enquiries relative to our Ports &c:
